UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                       No. 10-1944
                                      _____________

                        In re: VISTEON CORPORATION, ET AL.

                 IUE-CWA, Industrial Division of Communications Workers
                              of America, AFL-CIO, CLC,
                                                   Appellant

                     On Appeal from the United States District Court
                               for the District of Delaware
                                     No. 10-cv-00091
             District Judge: Judge Michael M. Baylson (Specially Presiding)


                                   Argued: May 28, 2010

              Before: McKee, Chief Judge, Rendell & Stapleton, Circuit Judges

                               ORDER AMENDING OPINION

              IT IS HEREBY ORDERED that the Slip Opinion filed in this case on July 13,

2010, be amended as follows:

              On page 2, Susan M. Jennick should be changed to Susan M.
              Jennik;

              On page 3, change “Pachulski, Stank Ziehl & Jones” to “Pachulski,
              Stang Ziehl & Jones”;

              On page 3 add Mark M. Billion, Esq to the list of attorneys from
              Pachulski, Stang Ziehl & Jones, also under this list of attorneys
              change “Attorneys for Appellee Visteon Corporation”, to Attorneys
              for Defendant-Appellee Visteon Corporation.;

              On page 3 change “Attorneys Appellee Official Committee of
              Unsecured Creditors” to read “Attorneys for Defendant- Appellee
              Official Committee of Unsecured Creditors”’ and

              On page 13, change “Visteon appealed the bankruptcy court’s
              decision” to “The union appealed the bankruptcy court’s decision”



                                           BY THE COURT:



                                           /s/ Chief Judge Theodore A. McKee
                                           Circuit Judge

Dated: July 19, 2010
tmk/cc: Susan M. Jennik, Esq.
        Thomas M. Kennedy, I, Esq.
        Mark M, Billion, Esq.
        Andrew B. Bloomer, Esq.
        Patrick M. Bryan, Esq.
        Laura D. Jones, esq.
        Steven D. McCormick, Esq.
        James E. O’Neill, III, Esq.
       William P. Bowden, Esq.
        Howard L. Siegel, Esq.
        Robert J. Stark, Esq.
        Gregory A. Taylor, Esq.